DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 30-33 and 36-50 are pending upon entry of amendment filed on 7/12/21.

Claims 44-49 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 30-33, 36-43 and 50 are under consideration in the instant application.

3.	In light of Applicant’s amendment filed on 7/12/21, the rejection under 35 U.S.C. 102 (see sections 6-7 of the office action mailed on 3/11/21) has been withdrawn.

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

7.	Claims 30-33, 36-43 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,232,320 in view of Lincopan (Vaccine, 2007, vol. 27, p. 5760-5771). 

The ‘320 patent teaches nanoemulsion compositions comprising oil, organic solvent, Tween and cationic lipids (CPC) (see col. 21-22, table 1) in the presence of antigen (Examples 1-5).  The antigens include microbial pathogens (see claims 1-8).  The ‘320 patent further teaches that the compositions are injectable and sterilizable (col. 36, lines 10-15, 40-60).  Note quaternium salts are included (col. 29-31) and meets the limitations of cationic lipids.

Further, claims 36 using autoclaving is included in this rejection as the sterilization of medical device involves autoclaving.  Given that the prior art composition and the claimed composition are identical, claim 42 is included in this rejection as the prior art composition would inherently fail to produce a detectable Th1 response as the claimed composition.

Moreover, the ‘320 patent teaches uses of kits and syringes for packaging nanoemulsions (col. 42-43).  Therefore, the reference teachings anticipate the claimed invention.

The disclosure of the ‘320 patent differs from the instant claimed invention in that it does not teach the use of DODAC or DODAB as in claims 34-35 and 51-52 of the instant application. 

Lincopan et al. teaches the DODAB with various antigens and studies characterization and activity of DODAB.  The DODAB in mice improves immune response and showed delayed type hypersensitivity reaction with cytokine analysis.  In addition, the DODAB showed good colloid stability and potential for vaccine design with reduced concentration (abstract, discussion).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize DODAB as taught by the Lincopan reference into the nanoemulsion compositions taught by the ‘320 patent. 


From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 7/12/21 has been fully considered but they were not persuasive.

Applicant has asserted that the currently amended claims require addition of dioctadecyldimethylammonium chloride (DODAC) and the cited references teach DODAB.

However, the ‘320 patent teaches genus of dialkyldimethyl quaternary ammonium salts in col. 6-7, col. 30 wherein the lengths of alkyl chain is 18 that is octadecyl of the DODAC.  
The ‘320 patent focuses on chloride salt of the quaternary alkyl ammonium in addition to the bromide counterparts and in light of DODAB of the Lincopan reference, it remains obvious to try chloride counterpart of bromide salt as in DODAC.    Therefore, the suggestion to select DODAC remains and the rejection is maintained.

8.	No claims are allowable.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
September 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644